 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8
     JESSE WASHINGTON,                                         Case No. 1:17-cv-00302-DAD-EPG
 9
                      Plaintiff,                               ORDER REVISING PRETRIAL AND
10                                                             TRIAL DATES
              v.
11
     H. GAMBOA and R. ROQUE,
12
                      Defendants.
13

14
            To accommodate the Court’s schedule, and in light of the upcoming retirement of Chief
15
     District Judge Lawrence J. O’Neill and the anticipated heavier case load on the remaining district
16
     judges and further delay in civil trials beginning in early 2020,1 the Court is accelerating the pre-
17
     trial and jury trial dates in this case as follows:
18
         1. The Telephonic Trial Confirmation Hearing, currently set for November 4, 2019, is
19
            VACATED and RESET to September 16, 2019, at 1:30 p.m.
20
         2. The Jury Trial, currently set to begin on January 28, 2020, is VACATED and RESET to
21
            November 19, 2019, at 1:00 p.m.
22

23 IT IS SO ORDERED.

24
         Dated:    October 17, 2018                                  /s/
25                                                           UNITED STATES MAGISTRATE JUDGE
26
27
     1
      See http://edca.typepad.com/eastern_district_of_calif/2018/10/chief-judge-to-leave-federal-bench-warns-of-
28   edca-judge-shortage.html.
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
